DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 19-20 of U.S. Patent No. 11309131. Although the claims at issue are not identical, they are not patentably distinct from each other because through the claims are not exactly the same they are considered to be an obvious variant as the current claims are simply missing some limitations a different combination of limitations or different terms to describe similar limitations, for example the current claims miss the limitation of internal electrodes disposed with, and directly contacting, the dielectric layer and changed “wherein at least one of the first or second internal electrode is entirely spaced apart from an outer edge of the dielectric layer” to “wherein at least one of the first or second internal electrode is entirely spaced apart from a surface of the body”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (US 2014/0104750) in view of PARK et al (US 2015/0124371) in further view of HAN et al (US 2018/0019064).
Regarding claim 1, AHN teaches a multilayer ceramic capacitor (Fig. 13A-B), comprising: a body (Fig. 13A, 111/112/113) including a dielectric layer (Fig. 13A, 111) and first and second 5internal electrodes (Fig. 13A, 121/122) disposed with the dielectric layer interposed therebetween in a stacking direction (Fig. 13A, up and down) and disposed in point-symmetry with each other (Fig. 13A); first and second connection electrodes (Fig. 13B, 143) penetrating the body in the stacking direction and 10connected to the first internal electrode (Fig. 13B); third and fourth connection electrodes (Fig. 13B, 144) penetrating the body in the stacking direction and connected to the second internal electrode (Fig. 13B); first external electrode (Fig. 13B, 131) disposed on one 15surface of the body in the stacking direction and connected to the first and second connection electrodes (Fig. 13B); and third external electrode (Fig. 13B, 132) spaced apart from the first external electrode and connected to the 20third and fourth connection electrodes (Fig. 13B), and wherein at least one of the first or second internal electrode is entirely spaced apart from a surface of the body (Fig. 13B, internal electrodes are spaced from top and bottom surfaces of the body.   
However, AHN fails to teach first and second external electrodes disposed on both 15surfaces of the body opposing each other in a stacking direction of the first and second internal electrodes and connected to the first and second connection electrodes; and third and fourth external electrodes spaced apart from the first and second external electrodes and connected to the 20third and fourth connection electrodes and wherein at least one of the first, second, third or fourth external electrodes has a length in a direction perpendicular to the stacking direction which is greater than a maximum length of at least one of the first or second internal electrodes in the direction perpendicular to the stacking direction.
PARK teaches first and second external electrodes (Fig. 3, 131 on top and bottom) disposed on both 15surfaces of the body opposing each other in a stacking direction (Fig. 3, up and down) of the first and second internal electrodes (Fig. 3, 121/122) and connected to the first and second connection electrodes (Fig. 2-3, 151/152); and third and fourth external electrodes (Fig. 3, 132) spaced apart from the first and second external electrodes and connected to the 20third and fourth connection electrodes (Fig. 3, 141/142).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of AHN, in order to allow for the capacitor to mount from the top or bottom or stack multiple capacitors.
HAN teaches that at least one of the first, second, third or fourth external electrodes has a length in a direction perpendicular to the stacking direction which is greater than a maximum length of at least one of the first or second internal electrodes in the direction perpendicular to the stacking direction (Fig. 1, width of 131/132 is greater than width of internal electrodes 121/122).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the side margin regions of the body with external electrodes that extend across the entire body of HAN to the invention of ANE, in order to add margin portions to the sides of the capacitor body so that the internal electrodes are not exposed and therefore are protected from damage and shorting. 
Regarding claim 2, AHN, as modified by PARK and HAN, further teaches that 25each of the first and second internal electrodes has a T-shaped DB1/ 106645508.1Page 25form (Fig. 13A, electrodes are general T shape).  
Regarding claim 3 (from 6), AHN fails to teach the claim limitations. 
PARK teaches that 20the first and second internal electrodes include nickel ([0045]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of AHN, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 9 (from 19), AHN, as modified by PARK and HAN, further teaches that the first and second internal electrodes include a cut-out region (Fig. 13A, boxed off region by opposite vias).  
Regarding claim 10 (from 20), AHN, as modified by PARK and HAN, further teaches that the first and second internal electrodes include a region in which an electrode is not disposed (Fig. 13A, boxed off region by opposite vias).
Regarding claim 11 (from 3), AHN, as modified by PARK and HAN, further teaches that the region in which an electrode is not disposed in each of the 5first and second internal electrodes has a rectangular shape (Fig. 13A).  
Regarding claim 12 (from 4), AHN fails to teach the claim limitations. 
PARK teaches that the region in which an electrode is not disposed in each of the first and second internal electrodes has a round shape (PARK Fig. 4A, 151 ring).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of AHN, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 13 (from 5), AHN, as modified by PARK and HAN, further teaches that the first and second connection electrodes penetrate the region in which an electrode is not disposed in the second internal electrode (Fig. 13A), and 15wherein the third and fourth connection electrodes penetrate the region in which an electrode is not disposed in the first internal electrode (Fig. 13A).  

Claims 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (US 2014/0104750) in view of PARK et al (US 2015/0124371) in further view of HAN et al (US 2018/0019064) and SASABAYASHI (US 2016/0093438).
Regarding claim 4 (from 7), AHN, as modified by PARK and HAN, fail to teach the claim limitations.
SASABAYASHI teaches that external electrodes are sintered electrodes including nickel ([0008]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SASABAYASHI to the invention of AHN, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
  Regarding claim 5 (from 8), AHN, as modified by PARK and HAN, fail to teach the claim limitations.
SASABAYASHI teaches that each of the external electrodes has an arithmetical average roughness (Ra) of 1 nm to 100 nm (Table 1, EX 1-4 Ra 50-80 nm).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SASABAYASHI to the invention of AHN, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 7 (from 10), AHN, as modified by PARK and HAN, fail to teach the claim limitations.
SASABAYASHI teaches that a thickness each of the external electrodes is within a range of 1 µm to 10 µm (1-20 µm [0047]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SASABAYASHI to the invention of AHN, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 8 (from 11), AHN, as modified by PARK and HAN, fail to teach the claim limitations.
SASABAYASHI teaches that 15a thickness of the body is 100 µm or less ([0073]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SASABAYASHI to the invention of AHN, in order to suppress crack generation in the capacitor (SASABAYASHI [0075]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (US 2014/0104750) in view of PARK et al (US 2015/0124371) in further view of HAN et al (US 2018/0019064) and OH et al (US 2017/0194097).
Regarding claim 6 (from 9), AHN, as modified by PARK and HAN, fail to teach the claim limitations.
OH teaches that the first to fourth external electrodes (Fig. 10, 131-134) include a first plating layer (Fig. 4, 131b) and a second plating layer (Fig. 4, 131c) layered in order on a sintered electrode (Fig. 4, 131a).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of OH to the invention of AHN, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
SEO et al (US 2018/0068796) teaches relevant art in Fig. 1-3.
LEE et al (US 2017/0194419) teaches relevant art in Fig. 11.
Honda et al (US 2002/0158307) teaches relevant art in Fig. 1A-1D.
SATOU et al (US 2011/0024175) teaches relevant art in Fig. 2.
HAMAMORI et al (US 2018/0082787) teaches relevant art in Fig. 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848